Citation Nr: 1044739	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-16 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an ear condition, claimed 
as ringing in the ears (i.e., tinnitus), including as secondary 
to a left jaw injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend (significant other).


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1979 to 
November 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.

There initially were three claims on appeal - for service 
connection for headaches, a right jaw disability, including 
secondary to a left jaw injury, and for tinnitus.  In October 
2009, as support for these claims, the Veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge of 
the Board (Travel Board hearing).  Following the hearing, the 
Board held the record open for 30 days to give the Veteran time 
to obtain and submit additional evidence - specifically, 
a medical nexus statement linking the conditions at issue to his 
military service, but he did not.  

The Board subsequently, in a March 2010 decision, granted service 
connection for the right jaw disability, but denied the claim for 
headaches.  The Board remanded the remaining claim for tinnitus 
to the RO via the Appeals Management Center (AMC) for further 
development and consideration - including especially to 
try and schedule the Veteran for a VA compensation examination 
for a medical nexus opinion concerning the etiology of his 
tinnitus in terms of whether it is attributable to his military 
service and, in particular, to either documented head trauma 
(when he fractured his left jaw) or, alternatively, to acoustic 
trauma from exposure to excessively loud noise.




FINDINGS OF FACT

1.  Following and as a result of the Board's recent March 2010 
remand of this claim, a VA compensation examination was scheduled 
for May 2010 for a medical nexus opinion concerning the etiology 
of the Veteran's tinnitus in terms of whether it is attributable 
to his military service and, in particular, to either documented 
head trauma (when he fractured his left jaw) or, alternatively, 
to acoustic trauma from exposure to excessively loud noise.

2.  The Veteran failed to report for this scheduled VA 
examination, however, and he has not provided any reason or 
justification for this or asked to have the examination 
rescheduled.  The Board therefore must adjudicate his claim based 
on the medical and other evidence already on file.

3.  The most probative (competent and credible) evidence of 
record does not establish the Veteran's tinnitus is etiologically 
related to his military service - including either caused or 
made permanently worse by a service-connected disability like his 
left jaw injury or any of the associated residuals.


CONCLUSION OF LAW

The Veteran's tinnitus is not the result of a disease or an 
injury incurred in or aggravated by his military service, nor is 
it proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 
2006, April 2008 and May 2010.  The letters informed him of the 
evidence required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  Note also that the April 2008 and May 2010 letters 
complied with Dingess by as well discussing the downstream 
disability rating and effective date elements of the claim.  And 
of equal or even greater significance, after providing that 
additional Dingess notice in April 2008, the RO went back and 
readjudicated his claim in the September 2009 SSOC - including 
considering any additional evidence received in response to that 
additional notice.  See again Mayfield IV and Prickett, supra.  
Moreover, following an additional Dingess letter in May 2010, the 
AMC again readjudicated the claim in another SSOC since issued in 
August 2010.  So any arguable timing defect in the provision of 
that additional notice has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service personnel records (SPRs), service treatment records 
(STRs), VA treatment records and lay statements in support of his 
claim.  In addition, following and as a result of the Board's 
March 2010 remand, the AMC arranged for a VA compensation 
examination in May 2010 for a medical nexus opinion concerning 
the etiology of his tinnitus in terms of whether it is 
attributable to his military service and, in particular, to 
either documented head trauma (when he fractured his left jaw) 
or, alternatively, to acoustic trauma from exposure to 
excessively loud noise.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Inexplicably, though, he failed to report for this scheduled VA 
examination.  The Board is therefore left to decide his claim 
based on the evidence already of record.  See 38 C.F.R. § 3.655 
(2010).

The Veteran has not offered any explanation for why he failed to 
appear at the scheduled examination.  VA regulation provides 
that, when a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2010).  Also, the Court 
has held that the duty to assist is not a one-way street.  If a 
Veteran wishes help in developing his claim, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

So in light of the Veteran's failure to report for his VA 
examination, the Board finds that no further assistance is needed 
to meet the requirements of the VCAA or Court.  38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  And in attempting to 
obtain an opinion concerning this determinative issue, there was 
substantial compliance with the Board's March 2010 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
the Board is satisfied that VA has provided all assistance 
required by the VCAA and appellate review may proceed without 
prejudicing the Veteran.  

II.  Entitlement to Service Connection for Tinnitus, Including as 
Secondary to a Left Jaw Injury

The Veteran contends he has tinnitus either as a result of the 
acoustic trauma he sustained during his military service from 
repeated exposure to excessively loud noise or as a result of the 
injury, head trauma, he sustained to his left jaw.  
Unfortunately, after reviewing the available evidence, the Board 
finds that the preponderance of it is against his claim for 
service connection, so it must be denied.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  When determining service connection, 
all potential theories of entitlement, direct, presumptive and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).



A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Id.  Establishing 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is an 
alternative method of satisfying the second and third Shedden 
requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., tinnitus, a broken leg, separated 
shoulder, flat feet, varicose veins, etc.), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the 


Veteran's present condition is of a type that requires medical 
expertise to identify it as the same condition as that in service 
or during a presumptive period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 
(1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus is defined as "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 
(31st ed. 2007).  And, indeed, because of the inherently 
subjective nature of it, it is readily capable of even 
lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board even resultantly conceded as much when previously 
remanding this claim in March 2010.

So resolution of this claim ultimately turns on whether the 
tinnitus is attributable to the Veteran's military service, as he 
is alleging, or, instead, the result of other unrelated factors.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Unfortunately, it is in this critical aspect that his 
claim fails.  



As also previously conceded in the Board's March 2010 remand, 
there is no doubting the Veteran fractured his left jaw during 
service (in fact, service connection since has been established 
for the consequent disability), and that he also was exposed to 
excessively loud noises from weapons, particularly Howitzers, in 
his duties as a field artilleryman.  Moreover, 
his service personnel records indicate his military occupational 
specialty (MOS) was field artilleryman, and that he was awarded 
the rifle sharpshooter badge.  There is no indication in these 
records, however, that he began experiencing tinnitus following 
or as a result of that jaw injury or on account of that repeated 
exposure to excessively loud noise, although this, alone, is not 
dispositive or determinative of his claim for service connection.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(indicating that, where lay evidence provided is credible and 
competent, the absence of contemporaneous medical documentation, 
such as in the STRs, does not preclude further evaluation as to 
the etiology of the claimed disorder).  And, as already 
mentioned, in attempting to assist him in establishing this 
necessary cause-and-effect correlation between his current 
tinnitus and that jaw injury and acoustic trauma in service, the 
Board directed the AMC to schedule him for a VA examination for a 
medical nexus opinion to assist in answering this important 
question.  But unfortunately, as also already mentioned, 
he failed to appear for the examination scheduled in May 2010.  
Therefore, the medical evidence in his claims file simply does 
not provide this necessary linkage between his current tinnitus 
and those events in service.

Further concerning this, the Veteran has provided VA outpatient 
treatment records dated from May 1996 to July 2009.  However, the 
first complaint of tinnitus was not until November 2008, so not 
until some 18 years after his separation from service.  Such a 
long lapse between the conclusion of his service and the first 
documented complaint of tinnitus is other probative evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service resulting 
in any chronic or persistent disability).

Not only did the Veteran not complain about or have objective 
indications of tinnitus during service, including when separating 
from service, but also not for many ensuing years.  Moreover, to 
the extent the Veteran is specifically attributing his tinnitus 
to his left jaw injury in service (i.e., head trauma) or acoustic 
trauma, there has to be medical, not just lay, evidence 
establishing this secondary 
cause-and-effect correlation since he is trying to link his 
tinnitus to his military service by way of a service-connected 
disability.  See 38 C.F.R. § 3.310(a) and (b), permitting service 
connection alternatively on this secondary basis for disability 
that is proximately due to, the result of, or aggravated by a 
service-connected condition.  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  But see, too, Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 
(1998); and McQueen v. West, 13 Vet. App. 237 (1999) (indicating 
competent medical nexus evidence is required to associate any 
given disorder with a service-connected disability).

For these reasons and bases, the preponderance of the evidence is 
against service connection for tinnitus; there is no reasonable 
doubt to resolve in the Veteran's favor, and this claim is 
accordingly denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


